DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/785994 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the ODP rejection has been withdrawn.

Allowable Subject Matter
Claims 1-5, 8-16, 8-20 are allowed. The 112b and d rejections have been withdrawn in light of Applicant’s cancellation of Claim 17. The prior art rejections previously set forth have been withdrawn in light of the amendments made to Claims 1 and 12 and in light of further consideration of Applicant’s arguments.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Kaytor on 7/19/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled Claims 21 and 22.
Claim 1: line 8, after “weight”, deleted “.” and inserted  - - ,- - . Line 9, added - - wherein the ice cream does not comprise a stabilizer other than the egg yolk. - - .

Claim 12: line 12, after “weight”, deleted “.” and inserted  - - ,- - . Line 13, added - - wherein the ice cream does not comprise a stabilizer other than the egg yolk. - - .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's claims as amended recite a lactose free premium ice cream and method for making, wherein a particular amount of egg yolk solids are required along with no other stabilizer used in the ice cream other than the egg yolk. As taught in the closest prior art and the general state of the prior art, stabilizers are known to be used in frozen confections for their art recognized stability and functionality and the closest prior art teaches using a lower content of egg yolk solids and an amount of stabilizer. Therefore, one of ordinary
skill in the art would not have expected a reasonable degree of success in preparing
lactose-free ice cream with a higher egg yolk solid content than is conventional and no other stabilizer. In addition, the prior art has not recognized the unexpected benefits achieved by Applicant in relation to a higher egg yolk solids content required for stabilization of lactose-free ice cream without the use of additional stabilizers other than the egg yolk. Therefore, Applicant’s claims are found to be free of the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/19/2022